Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-17 are allowed. 
Moriya et al. (JP 2011066580, hereinafter Moriya) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 2, Moriya fails to teach or suggest “… wherein the second flexible board comprises a third connecting portion that is connected to the movable unit, a second wiring portion that is extended from the third connecting portion in a second direction different from the direction of the optical axis and opposite to the first direction, and a fourth connecting portion that is placed at an end of the second wiring portion and connected to the control unit, wherein the control unit comprises a first cut formed at an edge of the control unit in the first direction and a second cut formed at an edge of the control unit in the second direction, wherein the first wiring portion of the first flexible board is routed through the first cut, 2SN. 16/598,297ATTORNEY DOCKET NO. CANO-4377 wherein the second wiring portion of the second flexible board is routed through the second cut, and wherein, in a case where the movable unit is displaced to a maximum extent possible, the first wiring portion of the first flexible board does not contact the first cut, and the second wiring portion of the second flexible board does not contact the second cut 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 2.
Re claim 5, Moriya fails to teach or suggest “… and a second connecting portion that is placed at an end of the first wiring portion and connected to the control unit, 3SN. 16/598,297ATTORNEY DOCKET NO. CANO-4377 wherein the second flexible board comprises a third connecting portion that is connected to the movable unit, a second wiring portion that is extended from the third connecting portion in a second direction different from the direction of the optical axis and opposite to the first direction, and a fourth connecting portion that is placed at an end of the second wiring portion and connected to the control unit, and wherein one of the first flexible board and the second flexible board in which a larger amount of electromagnetic field noise is generated is placed farther away from an installation location of a wireless antenna 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 5.
Re claim 6, Moriya fails to teach or suggest “… and a second connecting portion that is placed at an end of the first wiring portion and connected to the control unit, wherein the second flexible board comprises a third connecting portion that is connected to the movable unit, a second wiring portion that is extended from the third connecting portion in a second direction different from the direction of the optical axis and opposite to the first direction, and a fourth connecting portion that is placed at an end of the second wiring portion and connected to the control unit, wherein the first flexible board comprises differential transmission wiring, and wherein the second flexible board comprises power wiring 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 6.
Re claim 15, Moriya fails to teach or suggest “… wherein the first flexible board comprises a first connecting portion that is connected to the movable unit, a first wiring portion that is extended from the first connecting portion in a first direction different from the direction of the optical axis, and a second connecting portion that is placed at an end of the first wiring portion and connected to the control unit, wherein the second flexible board comprises a third connecting portion that is connected to the movable unit, a second wiring portion that is extended from the third connecting portion in a second direction different from the direction of the optical axis and opposite to the first direction, and a fourth connecting portion that is placed at an end of the second wiring portion and connected to the control unit, wherein the second connecting portion is placed farther away from an installation location of the wireless antenna than the fourth connecting portion, and wherein the first flexible board comprises differential transmission wiring, and the second flexible board comprises power wiring 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 15.
Dependent claims 3, 4, 7-14, 16, and 17 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriya is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Moriya discloses, an image pickup apparatus comprising: an image pickup device (20) configured to convert an optical image of a subject into an electric signal; a movable unit (30)configured to hold the image pickup device and to be capable of being displaced in a direction different from a direction of an optical axis of an image pickup optical system (par [0037]); a control unit (110) including a circuit to which an image pickup signal output from the image pickup device is transmitted (par [0067]); a first flexible board (60) configured to electrically connect the movable unit and the control unit with each other (par [0057]); and a second flexible board (any of the other 3 circuit boards 60) configured to electrically connect the movable unit and the control unit with each other (par [0057]), wherein the first flexible board comprises a first connecting portion (61) that is connected to the movable unit (par [0057]), a first wiring portion that is extended from the first connecting portion in a first direction different from the direction of the optical axis (fig 3), and a second connecting portion (62) that is placed at an end of the first wiring portion and connected to the control unit (par [0057], fig 2), and wherein the second flexible board comprises a third connecting portion (61 of any other circuit board 60) that is connected to the movable unit, a second wiring portion that is extended from the third connecting portion in a second direction different from the direction of the optical axis and opposite to the first direction (fig 3), and a fourth connecting portion (62 of any other circuit board 60) that is placed at an end of the second wiring portion and connected to the control unit (par [0057], fig 2).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696